FINAL ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Amendment and Response filed December 11, 2020.  Claims 1, 8, 15, 20, 24-25 and 27 have been amended and claim 2 has been canceled.  Claims 1, 6-8, 10-13, 15-18, 20-25 and 27 are now pending and under consideration.  It is noted that all prior rejections of claim 2 are moot in view of the cancellation of that claim.  Applicant’s amendments and arguments have been thoroughly reviewed, and have overcome the following objections/rejections set forth in the prior Office action:
The objections to the specification, in view of applicant’s corrective amendments;
Several rejections under 35 USC 112(b), in view of applicant’s clarifying amendments (although the amended claims remain indefinite for the reasons given below);
The rejection of claims 8 and 11-13 under 35 USC 112(d), in view of the amendment of claim 8 into independent form; and
The rejection of claims under 35 USC 112(a), in view of the amendment the independent claims to require more particular sequences.   
Claims 1, 6-8, 10-13, 15-18, 20-25 and 27 remain rejected for the reasons given below, which include new grounds of rejection necessitated by applicant’s amendments. Any rejections and/or objections not reiterated in this action have been withdrawn.  This action is FINAL.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Election/Restrictions
Applicant’s election of the species of clade CC8f (and corresponding SEQ ID NOS 58, 59, and 28, as well as SEQ ID NOS: 60, 61, and 29, and primer sequences 26-27) in the reply filed on July 1, 2020 is again acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Rejection – improper Markush grouping
Claims 1, 6-8, 10-13, 15-18, 20-25 and 27 remain rejected on the basis that the claims contain an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush 
The Markush grouping of methods directed to detection of one of a group of 8 different CC8 clades/strains of S. aureus (including the elected species of CC8f and 7 others) is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: each alternative method embraced by the claims involves the detection of a different bacterial strain/clade characterized by a different recited target sequence/sequences, and detection using corresponding probes/primers targeting this sequence to achieve detection of the particular target bacteria.  The methods are characterized by their targeting of differences among the different potential target microorganisms, not by a shared common structure, function or property.  A single structural similarity and corresponding function are lacking, as is functional equivalence or a common use (rather, each method has a different use, achieving detection of a different target strain/clade of interest).  Thus, the invention as presently claimed recites an improper Markush grouping.
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.
traverses the rejection on the following grounds.  Applicant argues that “the eight different CC8 clades/strains in claims share a substantial structural feature and a common use” (Reply page 11).  The reply acknowledges that the probes/primers of the claims target “different clades and strains” and that these differences are relied upon to “distinguish between the sub-lineages of CC8”, but argues that there is a common structural function/property of “nucleic acid sequences that identify a specific clade/strain of S. aureus”, and use of ‘identifying Staphylococcus aureus strains” that are “pathogenic methicillin-resistant CC8 strains that cause a significant proportion of healthcare-associated infections” (Reply page 8).  The reply further argues that there is a common use flowing from a shared structural feature because “all alternative methods as defined by the different probes/primers are functional equivalents in that they all are directed to a method detection a S. aureus CC8 strain in a biological sample” (Reply page 12).
These arguments have been thoroughly considered but are not persuasive.  While applicant’s arguments would likely be persuasive if the claimed methods actually recited/required steps of distinguishing among related strains – such as by employing together combinations of probes/primers that differentiate related strains if present in a sample – such that the use argued in the Reply is actually achieved by claim – what is actually claimed are 8 separate methods that simply require detecting a specific S. aureus clade, which methods employ different probes/primers in order to achieve such detection.  While applicant has asserted that a common structure is relied upon in some manner, no such actual structure has been identified, nor has a separate preliminary search conducted by the examiner with regard to a different, nonelected species 
Claim Rejections - 35 USC § 112(b)/second paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


THE FOLLOWING INCLUDES NEW GROUNDS OF REJECTION NECESSITATED BY APPLICANT’S AMENDMENTS:
Claims 1, 6-8, 10-13, 15-18, 20-25 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 8 and 11-13 are indefinite because it is unclear whether the claims are directed to methods “of detecting a Staphylococcus aureus clonal complex 8 (CC8) strain”, as specified in the preamble of amended independent claim 8, or to a method of detecting the absence of such a strain, as set forth in the final “detecting” step of claim 8.  As the stated purpose of the method and the objective actually achieved by the performance of the method are the opposite of one another, this claim language is nonsensical.  For purposes of comparing the claims to the prior art, the claims have been interpreted as being directed to methods in which the active steps a)-d) are carried 
Claim 13 is indefinite over the recitation of the language “the absence of ____ is detectable if the SNP variant sequence comprises _____”.  Claim 13 as amended depends from now independent claim 8, which does not refer to any “SNP variant sequence”.  There is therefore a lack of antecedent basis for the reference to “the SNP variant sequence” in claim 13, and it is unclear how claim 13 further limits claim 8.  Further clarification is therefore required.
Claim 25 remains indefinite because it is not clear how the claim further limits claim 1, from which it depends.  Claim 25 requires contacting “with at least two SNP variant polynucleotide probes”, but does not indicate how the remainder of the method of claim 1 is affected by this further limitation.  Claim 1 as presently written clearly requires the use of a single probe as well as “detecting specific hybridization” of that probe to nucleic acid or the amplicon to achieve detecting one of a group of Clades/strains; clarification is therefore required with respect to what occurs when the method is altered to include contacting with more than one probe (specifically with regard to how the “detecting” of the claim is modified by the inclusion of an additional probe).  The reply of December 11, 2020 traverses this rejection by stating that independent claim 1 has been amended to state that the nucleic acid or amplicon “is 
Claim Rejections - 35 USC § 112(d)/fourth paragraph
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

THE FOLLOWING ARE NEW GROUNDS OF REJECTION NECESSITATED BY APPLICANT’S AMENDMENTS
Claims 21-22 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  More particularly, as noted above, the language of independent claim 1 (from which claims 21-22 depend) is indefinite with regard to what types of samples are embraced by the claims, and particularly with regard to how the recitation in the preamble of “a biological sample collected from a subject” limits the claims.  However, at least one reasonable interpretation of the independent claim would exclude samples of the type set forth in dependent claim 21-22 (as one of ordinary skill in the art would not interpret “biological sample collected from a subject” as encompassing bacterial colonies, or samples “from environment or food”.  Thus, to the .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Masignani et al (US 7,608,276 B2 [27 Oct 2009]; cited herein), as evidenced by the specification.
S. aureus nucleic acids are employed as probes and/or primers in detection of S. aureus via hybridization and/or amplification reactions (see entire reference, particularly col 2, lines 21-63; col 4, lines 29-47; col 33, line 55-col 36, line 38).  Masignani et al teach that such methods comprise “contacting a nucleic acid probe according to the invention with a biological sample under hybridizing conditions to form duplexes” and “detecting said duplexes”, with more particular methods encompassing amplification steps such as PCR, or preferred hybridization based assays such as blotting, microarray-based assays, etc. (col 4, lines 29-47).  Masignani et al teach that fragments of their disclosed sequences for use as probes should comprise at least 10 or more consecutive nucleotides of their disclosed sequences, encompassing probes including 12, 14, 15, 18, 20, 25, 30, 35, 40, etc., or more consecutive nucleotides (see col 2, lines 34-43); Masignani et al also teach the use in hybridization-based diagnostic applications of probes at least 10-20 nucleotides in length, preferably at least 15-25 nucleotides, or preferably at least 30 nucleotides or more (col 35, lines 52-60).  
Among the S. aureus polynucleotides of their invention, Masignani et al disclose an S. aureus nucleic acid 351 nucleotides in length (their SEQ ID NO: 3287) that includes instant SEQ ID NO: 60, instant SEQ ID NO: 61, and instant SEQ ID NO: 29, as depicted below:

Alignment with instant SEQ ID NO: 60:
Query Match             100.0%;  Score 35;  DB 10;  Length 351;
  Best Local Similarity   100.0%;  
  Matches   35;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;


              |||||||||||||||||||||||||||||||||||
Db        282 ACGTAAACGTCGTAAAGAAGAACAAGATAGAAAGC 316

Alignment with instant SEQ ID NO: 61:
Query Match             100.0%;  Score 25;  DB 10;  Length 351;
  Best Local Similarity   100.0%;  
  Matches   25;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 AACGTCGTAAAGAAGAACAAGATAG 25
              |||||||||||||||||||||||||
Db        287 AACGTCGTAAAGAAGAACAAGATAG 311
Alignment with instant SEQ ID NO: 29:
Query Match             100.0%;  Score 23;  DB 10;  Length 351;
  Best Local Similarity   100.0%;  
  Matches   23;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 ACGTAAACGTCGTAAAGAAGAAC 23
              |||||||||||||||||||||||
Db        282 ACGTAAACGTCGTAAAGAAGAAC 304
Masignani et al thus teach methods for detecting S. aureus including each of the required active steps of the instant claims – obtaining nucleic acid from a biological sample, optionally amplifying the nucleic acid, contacting with a probe, and detecting specific hybridization.  
While it is noted that Masignani et al are silent with regard to detection of a CC8 strain, or of “absence” of a CC8f strain, it is reiterated that the claims are indefinite with regard to what is required by this claim language, i.e., this language is not clearly further limiting of the claimed invention.  Further, based on the teachings of the specification, an ordinary artisan would consider the detecting the presence of a bacterium including the exact, preferred elected SEQ ID Nos 60, 61, and 29 as meeting the requirements of the claims with regard to any function associated with these sequences.  Thus, given the extent to which the claims are presently understood, the use of probes meeting the 
Masignani et al do not disclose the actual preparation and use of discrete probes of the specific sequences set forth in the claims, but as discussed above, do suggest selecting from their disclosed sequences - for use in hybridization based diagnostics - a variety of probes encompassed by the length and structural/sequence requirements of the claims.  Accordingly, in view of Masignani et al’s own teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected and used probes as set forth in claims 8, 11, and 12 (i.e., SEQ ID NOS 60-61 and related sequences, and SEQ ID NO: 29), and thereby to have performed a method embraced by the claims.  An ordinary artisan would have been motivated to have performed such methods by Masignani et al’s disclosure of such methods, and explicit suggestion to select for use in such methods probes having lengths and sequences corresponding to probes embraced by the present claims.  With further regard to dependent claim 13, this claim only further limits what is “detectable” when a probe is used, such that Masignani et al’s suggestion to use probes as claimed is sufficient to suggest what is required; there is no manipulative difference from what is suggested by Masignani et al imparted by the language of claim 13.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA B JOHANNSEN whose telephone number is (571)272-0744.  The examiner can normally be reached on Monday-Friday, 8:30 am-2:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached at (571)272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/DIANA B JOHANNSEN/Primary Examiner, Art Unit 1634